DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a planar radiator element electrically coupled to the second intermediate planar patch resonator element; a first planar ground element disposed between the planar input planar patch resonator element and the first intermediate planar patch resonator element: a second planar ground element disposed between the first intermediate planar patch resonator element and the second intermediate planar patch resonator element; and a third planar ground element disposed between the planar radiator element and the second intermediate planar patch resonator element.  
 	Gong (US 2012/0293279) and Richards (US 2014/0198004) – both of record - are cited as teaching some elements of the claimed invention including an input planar resonator element, a first intermediate planar resonator element, and a second intermediate planar resonator element, and a filter transfer function.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of “an input resonator comprising an input metallic planar resonator patch enclosed by a first metallic ground plane patch and a second metallic ground plane patch connected to the first metallic ground plane patch through a first set of metallic post vias, the input metallic planar resonator patch having an input port” and “an intermediate resonator comprising an intermediate metallic planar resonator patch enclosed by the second metallic ground plane patch and a third metallic ground plane patch connected to the second metallic ground plane patch through a second set of metallic post vias.” 
 	Gong and Richards are cited as teaching some elements of the claimed invention including an input resonator, an intermediate resonator, a first metallic ground plane patch, and a filter transfer function.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a metallic planar radiator patch positioned adjacent to the fourth metallic ground plane patch, the input metallic planar resonator patch coupled to the first intermediate metallic planar resonator patch through a first opening in the second metallic ground plane patch, the first intermediate metallic planar resonator patch coupled to the second intermediate metallic planar resonator patch through a second opening in the third metallic ground plane patch, the second intermediate metallic planar resonator patch coupled to the metallic planar radiator patch through a third opening in the fourth metallic ground plane patch.  
	Gong and Richards are cited as teaching some elements of the claimed invention including an input resonator, a first intermediate resonator, and a second intermediate resonator, and a filter transfer function.
	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845